[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The plaintiff's Motion To Open Judgment of Dismissal And To Reargue Objection To Motion To Dismiss, dated October 5, 1989, is denied. See: Wilkins v. Walters, 3 CSCR 596 (June 20, 1988, Dorsey, J.); Stevens v. Arace, d/b/a Pasquale's Restaurant 
Lounge, 3 CSCR 462 (April 28, 1988, Purtill, J.); Eriksen v. Polish National Alliance Club, 2 CSCR 878 (July 16, 1987, Reynolds, J.); and Bickel v. Hassenmayer, 2 CSCR 600 (May 1, 1987, D. Dorsey, J.).
BARRY, J.